Fourth Court of Appeals
                               San Antonio, Texas
                                   September 26, 2014

                                  No. 04-14-00397-CV

                IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013EM506191
                       Honorable Eric Rodriguez, Judge Presiding


                                     ORDER
       The Appellant’s Request for Extension of Time to File Brief is GRANTED.     The
appellant’s brief is due on October 13, 2014.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court